Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-23 are pending.  
Applicant's election with traverse of Group II, claims 17-23, in the reply filed on 6/20/2022 is acknowledged.  The traversal is on the ground(s) that searching for both invention group is not a burden.  This is not found persuasive because as indicated in the previous office action, the inventions of Group I-II are two distinct inventions for the reason of the record. They have different electronic resources and search queries, and searing for one subject matter will not necessarily lead to another. Applicant is reminded of the extensive literature search in biotechnology which is not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 are withdrawn. 
Claims 17-23 are examined at the merit.

Claim Objections

Claims 17-23 are objected to because of the following reasons:  
Claim 17 recites “A method comprising administering to one or more newborn calves the food supplement of claim 1 to generate one or more treated calves”. However, claim 1 is withdrawn. Applicant is required to rewrite claim 17 into independent form.
All other cited claims depend directly or indirectly from objected claims and are, therefore, also, objected for the reasons set forth above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	          Claims 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Opgenorth et al (Opgenorth et al, Colostrum supplementation with omega-3 fatty acids and α-tocopherol decreases indicators of oxidative stress and alters plasma fatty acid profile in newborn calves during the first week of life. 28th Annual Tri-State Dairy Nutrition Conference, Fort Wayne, Indiana, USA, 22-24 April 2019. (2019), 139 p. Published by: The Ohio State Universtiy, Columbus Conference: 28th Annual Tri-State Dairy Nutrition Conference, Fort Wayne, Indiana, USA, 22-24 April 2019).	            
	  Opgenorth et al teach Oxidative stress (OS) occurs when antioxidants fail to neutralize an overabundant concentration of reactive oxygen species, resulting in damage to cellular components. This phenomenon is prevalent in neonatal calves, potentially causing disease vulnerability and immune dysfunction. Past studies have shown the benefits of fish and flax oil on calf health and growth due to their omega-3 fatty acids (n-3 FA); these metabolites may mediate inflammation and OS through anti-inflammatory and antioxidant properties. We hypothesized a 60 mL fish and flax oil colostrum supplement would improve indicators of calf health and plasma concentrations of n-3 FA during the first week of life. Sixteen Holstein calves were blocked by sex and birth date and randomly assigned to control (no supplement; Con), or fish and flax oil (FFtrt) supplemented in first colostrum (3 L within 6 hrs (thus 3 minutes to about 12 hours after birth, thus claim 18 is met), >22% on Brix). FFtrt was a 60 mL 1:1 blend of oils with 200 mg α-tocopherol (thus an antioxidant, thus “consisting essentially of” is met, thus 2.8 to 3 liter of colostrum combined with 30 ml fish oil, 30 ml flax oil, and 200 mg vitamin E). Blood was sampled on days 1, 2, 4, 7, 14, and 21 after birth for assessment of passive transfer, oxidant status, and FA profile. Health was scored daily. Hip height and body weight were recorded weekly. Data were analyzed with a mixed procedure in SAS 9.4 including treatment, sex, and day as fixed effects and calf and block as random effects. FFTrt did not alter concentration of total protein in blood serum, prevalence of diarrhea, or rate of growth (P > 0.10), but tended to improve nasal scores (P = 0.07). FFtrt increased plasma concentrations of n-3 FA as much as 90% by 1 day of age (P < 0.01) (it is necessary that ALA, EPA, or DHA has increased, thus claim 19 is met). FFtrt decreased oxidant status index (OSi) by 55% by 2 days of age (Con: 73, FFtrt: 32 OSi ; P < 0.01) (thus claim 21 is met) and remained decreased overall in the first week of life (Con: 74, FFtrt: 50 OSi ; P < 0.01). OSi and FA concentrations returned to control values by day 14. In conclusion, a colostrum supplement of n-3 FA and α-tocopherol decreased oxidant status and increased plasma n-3 FA concentrations in the first week of life and has the potential to improve health of neonatal calves (thus administering to one or more newborn calves, thus claim 17 is met) (see Abstract).
            Opgenorth et al do not teach the claimed amount of about 2 g to about 80 g omega-3 fatty acids in claim 17; underweight newborn calves in claim 20; or decreases the inflammatory responses to vaccine in claim 22.
            Regarding the claimed amount of 2-80 g of omega-3 fatty acids, first of all, it is impossible that 60 ml of fish oil (30 ml) and flax oil (30 ml) could not contain more than 80 ml (or 80 g) of omega-3 fatty acids, thus the upper limit 80 g is met. Regarding the lower limit 2 g, the amount of n-3 FA in fish oil and flax oil may vary according to different type of fish (marine or freshwater for example) or different species of flax. Determining an appropriate amount of n-3 FA is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
            It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat under-weight newborn calves because Opgenorth et al teach past studies have shown the benefits of fish and flax oil on calf health and growth due to their omega-3 fatty acids (n-3 FA). Therefore, one of the ordinary skill in the art would have been motivated to treat under-weight newborn with n-3 FA since n-3 FA has show benefits on calf growth.
            It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the treated calf’s inflammatory responses to vaccine because Opgenorth et al teach past studies have shown the benefits of fish and flax oil on calf health and growth due to their omega-3 fatty acids (n-3 FA); these metabolites may mediate inflammation and OS through anti-inflammatory and antioxidant properties. Therefore, one of the ordinary skill in the art would have been motivated to decrease inflammatory responses to vaccine with n-3 FA.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed (claim 23 is free of art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655